Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated August 9, 2018 and February 1, 2021. Claims 1-4 of the application are pending.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an PCT application PCT/EP2017/052551 filed in Europe on February 6, 2017 and Application 1651022 filed in France on February 9, 2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on October 12, 2018, December 15, 2020 and February 1, 2021 together with lists of patents and copies of papers.  The patents and papers have been considered.

Drawings

4.	The drawings submitted on August 9, 2018 are accepted.

Examiner’s Amendment

5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jeffrey Gunn on June 3, 2021.  

6.	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1.	A method for producing instruments for modelling a shape of a nose of an individual, said method comprising: 
selecting a region of the nose of said individual as modelling region;
recording current external shape of the modelling region of the nose of the individual as an initial shape, Fo of the external surface at an initial time, to; 
o, extrapolating growth of the nose in order to arrive at a final natural shape, Fn, representing a shape that will be adopted by the modelling region at a final time, tf in the absence of intervention;
determining based on said final natural shape, Fn and said initial shape, Fo, a final target shape, Ff, representing a shape that is sought to be obtained at the final time, tf, for said modelling region of the nose of said individual;
determining at least one intermediate target shape, Fi, representing a shape that is sought to be obtained at an intermediate time, ti situated between the initial time, to and the final time, tf, for said modelling region of the nose of said individual; and
producing, for each of said intermediate target shapes, Fi and the final target shape, Ff, at least one modelling instrument, Ii arranged in order to be applied and held in contact with the modelling region of the nose of said individual, in such a way as to form an obstacle to the cartilaginous growth of the nose of said individual;
wherein said modelling instrument includes a contact surface, Si having a stable shape that represents             or corresponds complementarily to said each of said intermediate target shapes, Fi and the final target shape, Ff, thus forming a plurality of modelling instruments provided in order to be applied one after another on the face of said individual with a view to guiding the cartilaginous growth of their nose.

Replace claim 2 with:
2.	The method for producing instruments according to claim 1, further comprising using a mould or a 3D printer in order to produce at least the contact surface, Si of at least one of said instruments, Ii.

Replace claim 3 with:
3.	The method for producing instruments according to claim 1, further comprising recording the initial shape of the nose by photography or 3D photography or radiography or 3D  radiography or by moulding or a combination of all or some of these methods.

Replace claim 4 with:
4.	The method for producing instruments according to claim 1, characterized in that the step of extrapolation and/or determination of the final target shape, Ff comprises modifying a computerized three-dimensional image of the nose of said individual.

Reasons for Allowance



7.	Claims 1-4 of the application are allowed over prior art of record.


8.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a lightweight, comfortable, removable and transparent nasal orthopedic shaper for modeling and maintaining good position of all structures of the nose; it allows to obtain without surgery, a perfect nose and surpasses all existing means of nasal restraint; the main body of the shaper molds all parts of the nose; it covers the top bone area, the medial cartilaginous zone and the tip of the nose; it descends laterally down to the maxilla; it is (Nahon Pierre, Switzerland Patent CH709544A1, Published October 30, 2015);
(2) a device for reshaping nasal bones to influence bone growth comprising a molding device with a pressing surface for placing on to the skin and apply contact pressure and a holding device connected to the molding device; a method of manufacturing the device; a pressure is generated on specific bone regions resulting in a strain in the bone which influences the shape of the bone or cartilage; the shape of the bone is influenced by the shaping device; the device is used on the children in the growth phase; the device is used for several hours each day; the shaping device has pressing surfaces that are oriented, arranges and designed such that a pressing force is applied onto a predetermined point of the nasal bone during sleep; the growing nasal bone approximates a preset shape during several months and years of wear of the device; the device has a support surface that extends over a section of the nose; the magnitude of the force on the nose is adjustable; the device is made (Honegger, U.S. Patent Application Publication 2010/0042139);
(3) a method to accurately create an approximate image viewed in a predetermined direction of a head part; using a rough shape model of the object stored in a computer storage, positional information is determined and the dimension and direction are detected; a three dimensional model is created and rendered as viewed in the previously determined direction; using a predetermined size information, a texture of the schematic shape model is generated; the three dimensional model is generated by pasting the texture on the schematic shape model; an approximate image is created as viewed from predetermined direction and using the size data provided; the object image may include a nose, a mouth, eyes and ears; recognizing the position of any specific part is done based on position recognition logic for the target object when viewed from a predetermined direction; the three dimensional shape model includes shape of a human head; the shape model is used to create an optimum model with feature points for eyes, nose, mouth and ears (Nagai Yoshinori et al., Japanese Patent JP 2004326179 A dated November 2014).


None of these references taken either alone or in combination with the prior art of record discloses a method for producing instruments for modelling a shape of a nose of an individual, specifically including:
(Claim 1) "determining based on said final natural shape, Fn and said initial shape, Fo, a final target shape, Ff, representing a shape that is sought to be obtained at the final time, tf, for said modelling region of the nose of said individual;
i, representing a shape that is sought to be obtained at an intermediate time, ti situated between the initial time, to and the final time, tf, for said modelling region of the nose of said individual; and
producing, for each of said intermediate target shapes, Fi and the final target shape, Ff, at least one modelling instrument, Ii arranged in order to be applied and held in contact with the modelling region of the nose of said individual, in such a way as to form an obstacle to the cartilaginous growth of the nose of said individual;
wherein said modelling instrument includes a contact surface, Si having a stable shape that represents             or corresponds complementarily to said each of said intermediate target shapes, Fi and the final target shape, Ff, thus forming a plurality of modelling instruments provided in order to be applied one after another on the face of said individual with a view to guiding the cartilaginous growth of their nose" in combination with the remaining elements and features of the claimed invention.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	June 1, 2021